Citation Nr: 1549045	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  10-20 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable evaluation for a periodic limb movement disorder with symptoms of restless leg syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1988 to July 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Veteran was scheduled for a September 2015 before the Board.  The Veteran failed to appear at the hearing, and did not provide an explanation for his absence. He has not requested that the hearing be rescheduled.  Therefore, the Board considers the hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Veteran asserts that his periodic limb movement disorder is worse than the zero percent (non-compensable) evaluation which he receives for it.  A review of the Veteran's records shows that he was last evaluated for the condition in February 2009.  It is unclear to the Board what the current severity of the Veteran's disability is.  As such, a new VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to evaluation the severity of the involuntary convulsive tics/periodic movements he experiences in his limbs.  The examiner must review the Veteran's extensive medical records (contained both in VVA and VBMS), and must note that review in the examination report.  The examiner should conduct all the necessary/indicated testing, and opine on the severity of the Veteran's service-connected disability, including opining on the frequency, severity, and muscle groups involved. 

2. Then, readjudicate the issue on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, and allow an appropriate opportunity to respond.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




